Original. Injunction para hacer efec-tiva la jurisdicción de este Tribunal.
PoR cuanto, con fecha 22 de enero, 1943, la promovente radicó ante este Tribunal una solicitud de injunction en la que alega bajo juramento lo siguiente:
Que en septiembre 9, 1942, Deogracias Alvarez Cintrón radicó en la Corte Municipal de Bayamón un pleito contra la promovente, por reclamación de salarios;
*940Que en septiembre 11, 1942, la Corte Municipal de Bayamón de-claró .sin lugar las excepciones previas y cuestiones de derecho sus-citadas por la promovente una de las cuales es la falta de jurisdicción, señalando la vista en su fondo para el día 17 de septiembre de 1942;
Que en septiembre 15, 1942, la promovente radicó un auto inhi-bitorio en la Corte de Distrito de Bayamón alegando que la Corte Municipal de Bayamón no tiene jurisdicción para conocer de dicho pleito de reclamación de salarios ya que la reclamación es por más de $500, que es el límite estatutario de conformidad con la sección 4 de la Ley de marzo 10, 1904 (pág. 95).
Que con fecha enero 16, 1943, la Corte de Distrito de Bayamón declaró sin lugar la petición de auto inhibitorio radicada por la pro-movente ;
Que el día 21 de enero, 1943, la promovente apeló de dicha reso-lución para ante este Tribunal Supremo, habiendo preparado ya la transcripción de autos e intenta solicitar un'señalamiento especial, en vista de la importancia de la cuestión aquí envuelta y de los innume-rables casos pendientes en la actualidad ante las cortes municipales que dependen de dicha apelación;
Que toda vez que dicha apelación no causa la paralización de los procedimientos en el caso que pende ante la Corte Municipal de Bayamón y que para que la apelación de la resolución denegando el auto inhibitorio no resulte académica es de imperiosa necesidad que este Tribunal expida un injunction para hacer efectiva su jurisdic-ción en el recurso de apelación entablado contra dicha resolución ne-gando el auto inhibitorio;
PoR tanto,.visto el artículo 676 del Código de Enjuiciamiento Civil de Puerto Rico y los casos de Santaella v. Garrido, 50 D.P.R. 147 y Rivera v. Tugwell, 59 D.P.R. 841, este Tribunal, en ayuda de su jurisdicción apelativa, ordena a José N. Quiñones, Juez de la Corte Municipal de Bayamón, P. R., que, hasta nueva orden de este Tribunal, se abstenga por sí o por medio de su sucesor en el cargo, o sus agentes o personas bajo su intervención, de continuar la trami-tación del caso civil número 830 de la Corte Municipal de Bayamón, P. R. hasta tanto se resuelva la apelación establecida por la promo-vente J. L. Wiewal] & Co., S. en C. en el caso civil sobre auto inhibi-torio núm. 2595 de la Corte de Distrito de Bayamón, P. R.; todo ello previa prestación por la promovente de una fianza por la suma de $500 para responder de los daños y perjuicios que los demandados puedan sufrir por la demora causada en el referido recurso de recia-*941mación de salarios por el recurso de auto inhibitorio antes dicho, si en definitiva dichos casos de auto inhibitorio y de reclamación de sa-larios fueren resueltos en contra de la promo vente.